Judgment unanimously affirmed without costs. Memorandum: Petitioner seeks to vacate the determination of respondent denying his application for a pistol permit. Supreme Court improperly considered a misdemeanor arrest occurring subsequent to respondent’s determination as support for that determination. That court’s review was limited to the record before respondent (see, Matter of Ogden v Du Mond, 273 App Div 582).
The court nevertheless properly concluded that respondent’s determination was not arbitrary and capricious. Petitioner’s prior felony conviction constituted sufficient ground for the denial of the application (see, Penal Law § 400.00 [1]; Matter of Silinovich v Vogt, 194 AD2d 1030; Matter of Covell v Aison, 153 AD2d 1001, lv denied 74 NY2d 615; Matter of Schnell v Spano, 120 AD2d 669). There is no merit to the contention that respondent failed to consider the fact that a certificate of relief from disabilities had been granted to petitioner and the underlying facts of the prior conviction. We perceive no reason to disturb the exercise of respondent’s broad discretionary *975power on such matters (see, Matter of Coveil v Aison, supra). (Appeal from Judgment of Supreme Court, Nassau County, McCaffrey, J.—Article 78.) Present—Green, J. P., Balio, Fallon, Callahan and Davis, JJ.